DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jun (U.S. Publication No. 2019/0393162)
Regarding claim 1, Jun teaches a multi-component module (MCM), comprising:
an electrical device (Fig. 1, device 1a(1)) mounted on a top surface of a substrate (substrate 11) comprising a ground layer (see Fig. 1, pad 50 connects to ground; see paragraph [0008]); and
an electromagnetic interference (EMI) shield (Fig. 1, shield 20/17) disposed adjacent to the top surface of the substrate and proximate to the electrical device (see Fig. 1), the EMI shield comprising:
a shield lid (lid 17) adjacent to a first side (top side, and left side, see Fig. 1) of the electrical device (Fig. 1); and
a side-wall (shield wall 20) structure disposed adjacent to at least a second side of the electrical device (right side, Fig. 1), the side-wall structure comprising:
a wall medium (see Fig. 1-2, wall medium 22); and
a vertical conductor (vertical conductor 24, see Fig. 1-2) disposed at least one of on and inside the wall medium (on wall medium) and configured to electrically couple the shield lid to the ground layer of the substrate (see Fig. 1).

Regarding claim 2, Jun teaches the MCM of claim 1, wherein:
the shield lid comprises a conductive layer (see paragraph [0084]) extending parallel to the top surface of the substrate (see Fig. 1), adjacent to the electrical device and the side-wall structure (see Fig. 1);
and the side-wall structure extends in a direction orthogonal to the top surface of the substrate (see Fig. 1, wall 20 is vertical) between the top surface of the substrate and the shield lid (see Fig. 1).

Regarding claim 3, Jun teaches the MCM of claim 2, wherein:
a first end portion of the vertical conductor is electrically coupled to the shield lid (see Fig. 1-2);
and a second end portion of the vertical conductor is electrically coupled to the ground layer of the substrate (see Fig. 1-2).

Regarding claim 4, Jun teaches the MCM of claim 2, wherein the vertical conductor disposed on the wall medium further comprises a conductive material disposed on a surface of the wall medium (see Fig. 1, paragraph [0068]).

Regarding claim 5, Jun teaches the MCM of claim 4, wherein the surface of the wall medium (in an alternative interpretation, the wall medium of Jun is the encapsulant 14, and the vertical conductor is the shield wall 20) on which the conductive material is disposed comprises at least a portion of a side-wall of a hole (see Jun Fig. 1, shield wall 20 is in an unlabeled hole in wall 14) through the wall medium, the hole having a longitudinal axis extending through a thickness of the wall medium (see Jun Fig. 1).

Regarding claim 6, Jun teaches the MCM of claim 2, wherein the side-wall structure extends continuously on the first side of the electrical device extending in a first direction (Y axis direction) and on the second side of the electrical device extending in a second direction orthogonal to the first direction (see Jun Fig. 1-2, extends in Z axis direction in Fig. 1).

Regarding claim 18, Jun teaches the MCM of claim 1, integrated into a device selected from the group consisting of: a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone; a session initiation protocol (SIP) phone; a tablet; a phablet; a server; a computer; a portable computer; a mobile computing device; a wearable computing device; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; an automobile; a vehicle component; avionics systems; a drone; and a multicopter (see Jun paragraph [0003], portable electronics application).

Regarding claim 19, Jun teaches a method of fabricating a multi-component module (MCM), the method comprising:
disposing a shield structure (Fig. 1, shield wall 20) adjacent to a top surface of a substrate (substrate 11) and adjacent to an electrical device (chip 1a1) on the top surface of the substrate, the shield structure comprising a side-wall structure comprising:
a wall medium (medium 22); and
a vertical conductor (Fig. 2, conductor 24) disposed at least one of on and inside the wall medium (Fig. 1, on wall medium), a bottom end portion of the vertical conductor configured to electrically couple to a ground layer in the substrate (see Fig. 1 and paragraph [0008]);
disposing a molding compound (mold compound 14) on the top surface of the substrate (Fig. 1); and
disposing a conductive layer (conductive layer 17) on a top surface of the MCM, the conductive layer electrically coupled to a top end portion of the vertical conductor (Fig. 1) to form at least a portion of a shield lid of an electromagnetic interference (EMI) shield (Fig. 1).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Otsubo et al. (U.S. Publication No. 2021/0225779), further in view of Villanueva et al. (U.S. Patent No. 6,757,181).
Regarding claim 7, Jun teaches the MCM of claim 2, but does not teach wherein:
the side-wall structure extends around the electrical device to form an enclosure between the top surface of the substrate and the shield lid.
However, Otsubo teaches a similar shielded package in which the inner shield wall surrounds the chip (see Otsubo Fig. 17, shield wall 52).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the shield wall of Jun could have been formed surrounding a chip to form an enclosure because a variety of chip location options would be available, and for multi-chip packages, enclosure of one or more chips may be necessary, as taught by Otsubo Fig. 17.
Jun in view of Otsubo does not teach the shield lid further comprises openings through which a molding compound may be disposed in the enclosure.  However, Villanueva teaches another shielded package in which the shield has openings (Villanueva Fig. 2, openings 238) through which a molding compound is injected (see col. 6, lines 57-60).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the shield could have been formed prior to mold injection because this gives a shape for the mold to conform to.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Lee et al. (U.S. Publication No. 2018/0130755)
Regarding claim 14, Jun teaches the MCM of claim 2, but does not teach wherein:
the wall medium of the side-wall structure further comprises an insulating material;
the side-wall structure further comprises one of an inductor and a conductor trace used for routing enclosed within the insulating material and is configured to be electrically coupled to an electrical component in the MCM.
However, Lee teaches another shielded package in which a shield wall is formed of an insulating material (see Lee Fig. 25, shield wall 903 has insulating body 903c) and comprises an inductor trace (see Fig. 25, inductor 903f), coupled to an electrical component (both are coupled to ground, see Lee paragraph [0069]-[0071]).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Lee (U.S. Publication No. 2018/0261551)(“Lee2”)
Regarding claim 15, Jun teaches the MCM of claim 2, further comprising a second electrical device (see Jun Fig. 1, chip 1b1).
Jun does not specifically teach a second side-wall structure disposed adjacent to the second electrical device.  However, Lee2 teaches that multiple sidewalls can be used for multiple chips (see Lee2 Fig. 2d).  It would have been obvious to a person of skill in the art at the time of the effective filing date that additional shield walls could have been used because this allows for shielding between several different chips at once.


Claims 16-17 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Otsubo (U.S. Publication No. 2019/0273312)(“Otsubo2”).
Regarding claim 16, Jun teaches the MCM of claim 1, wherein:
the substrate further comprises:
a bottom surface opposite to the top surface (see Jun Fig. 1); and
bottom contacts (see Fig. 1, bottom contacts not specifically labeled) on the bottom surface configured to couple the MCM to an external circuit (it is inherent that the bottom contacts would be used to couple to another circuit).
Jun does not teach the MCM further comprises a wall structure disposed on the bottom surface of the substrate, the wall structure comprising:
a second wall medium; and
a vertical conductor disposed at least one of on and inside the second wall medium, the vertical conductor electrically coupled to the bottom contacts.
However, Otsubo2 teaches that a similar shield structure can be formed both above and below a substrate (see Otsubo2 Fig. 12).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the shield wall could have been replicated below the substrate attached to the contacts because this allows for additional chips to be placed and shielded below the substrate, increasing the chip density of the package.

Regarding claim 17, Jun in view of Otsubo2 teaches the MCM of claim 16, further comprising a second electrical device mounted on the bottom surface of the substrate (see Otsubo2 Fig. 12).

Regarding claim 38, Jun teaches the method of claim 19, but does not teach further comprising disposing a wall structure on a bottom surface of the substrate opposite to the top surface, the wall structure comprising:
a second wall medium; and
a second vertical conductor disposed at least one of on and inside the second wall medium, the second vertical conductor coupled to a contact on the bottom surface of the substrate and configured to couple the MCM to an external circuit.
However, Otsubo2 teaches that a similar shield structure can be formed both above and below a substrate (see Otsubo2 Fig. 12).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the shield wall could have been replicated below the substrate attached to the contacts because this allows for additional chips to be placed and shielded below the substrate, increasing the chip density of the package.

Regarding claim 39, Jun teaches the method of claim 38, further comprising disposing a second electronic device on the bottom surface of the substrate (Otsubo2 Fig. 12).


Claims 20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Hong et al. (U.S. Publication No. 2019/0311994)
Regarding claim 20, Jun teaches the method of claim 19, but does not teach wherein forming a shield structure further comprises fabricating the side-wall structure, comprising:
disposing a bottom conductive layer corresponding to a shape of the side-wall structure on a bottom surface of an unshaped wall medium;
shaping the unshaped wall medium to form the side-wall structure according to a shape of the bottom conductive layer; and
disposing the vertical conductor at least one of on and inside the wall medium extending in a height direction, orthogonal to a length direction and a width direction, between the bottom conductive layer on a bottom surface of the wall medium and a top surface of the wall medium, electrically coupling the vertical conductor to the bottom conductive layer.
However, Hong teaches a similar shield wall, in which the wall is formed by 
disposing a bottom conductive layer (see Hong Fig. 6, bottom conductive layer 15c), corresponding to a shape of the side-wall structure on a bottom surface of an unshaped wall medium (see Hong Fig. 6);
shaping the unshaped wall medium to form the side-wall structure according to a shape of the bottom conductive layer (Hong Fig. 6); and
disposing the vertical conductor (vertical conductor 15b) at least one of on and inside the wall medium (wall medium 15a) extending in a height direction (see Hong Fig. 6), orthogonal to a length direction and a width direction, between the bottom conductive layer on a bottom surface of the wall medium and a top surface of the wall medium, electrically coupling the vertical conductor to the bottom conductive layer (see Hong Fig. 6).

Regarding claim 23, Jun in view of Hong teaches the method of claim 20, further comprising reducing a thickness of the molding compound above the top surface of the substrate to form a planar surface including a top surface of the side-wall structure (see Jun Fig. 4).

Regarding claim 24, Jun in view of Hong teaches the method of claim 23, wherein disposing the molding compound on the top surface of the substrate further comprises disposing the molding compound by compression molding or transfer molding (see Jun paragraph [0107]).



Allowable Subject Matter
Claims 8-13, 21-22 and 25-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8-11, the prior art, alone or in combination, fails to teach or suggest the enclosure forms an air space around the electrical device.
Regarding claims 12-13, the prior art, alone or in combination, fails to teach or suggest the vertical conductor configured to electrically couple the shield lid is electrically coupled to the second conductive layer.
Regarding claims 21-22, the prior art, alone or in combination, fails to teach or suggest fabricating the side-wall structure further comprises forming a hole in the wall medium in the height direction of the wall medium; and disposing the vertical conductor on the wall medium further comprises disposing a conductive material on a side surface of the hole in the wall medium to form a cylindrical conductor.
Regarding claims 25-37, the prior art, alone or in combination, fails to teach or suggest forming the shield structure of the EMI shield further comprises forming a shield carrier and coupling the top surface of the wall medium to the shield carrier; and shaping the unshaped wall medium further comprises decoupling, from the shield carrier, portions of the unshaped wall medium on which the bottom conductive layer is not disposed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/               Examiner, Art Unit 2816 

/SELIM U AHMED/               Primary Examiner, Art Unit 2896